DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 9, 29 and 30 are amended.
No claim(s) is/are cancelled or added.
Claims 1-30 are currently pending for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments, filed 03/14/2022, with respect to claims 1, 9, 29 and 30 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6, 8-11, 16-17, 19-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2017/0325277 A1) hereinafter “Fujishiro” in view of Shrivastava et al. (US 2011/0149760 A1) hereinafter “Shrivastava” further in view of Etemad (US 2014/0003319 A1) hereinafter “Etemad”.

Regarding claims 1 and 29, Fujishiro discloses Claim 1 of a method of wireless communication performed by a network entity (see FIG. 5 and 6; see ¶ [0107], eNB), and Claim 29 of a network entity for wireless communication, comprising: one processor, operatively coupled to the memory (see FIG. 5 and 6; see ¶ [0096], eNB includes a controller which includes a processor and a memory); comprising:
identifying a group of user equipment (UEs) to receive multicast or broadcast traffic over a radio access network (RAN) based on the group of UEs indicated in the multicast or broadcast traffic (see FIG. 6 and 7; see ¶ [0107-08] [0113], the eNB transmits multicast data using the PDSCH/the same downlink radio resources to a plurality of UEs constitute the UE group to which the same group identifier is allocated), wherein a UE, of the group of UEs, is included in the group of UEs (see FIG. 6 and 7; see ¶ [0107-08] [0113], a plurality of UEs constitute the UE group to which the same group identifier is allocated);
transmitting a configuration to the group of UEs, wherein the configuration includes a group identifier assigned to the group of UEs (see FIG. 6 and 7; see ¶ [0107], A common group identifier (for example, a group RNTI) is allocated to each of the UEs in the UE group. The group identifier is allocated by the eNB (or MCE)); and
transmitting the multicast or broadcast traffic over the RAN in a physical downlink shared channel (PDSCH) communication, wherein the group identifier is used to indicate the multicast or broadcast traffic to the group of UEs (see FIG. 6 and 7; see ¶ [0107-08] [0113], the eNB transmits the same downlink control signal (the downlink SI or the like) and the downlink data (multicast data) using PDSCH to the UEs constituting the UE group using the group identifier).
Fujishiro does not explicitly disclose the group of UEs sharing a common set of parameters and a different group of UEs associated with a different common set of parameters.
However, Shrivastava discloses the group of UEs sharing a common set of parameters and a different group of UEs associated with a different common set of parameters (see FIG. 2; see ¶ [0027-32], a parameter set ID is established independently of a user group ID. Group resource allocation (GRA) is used to provide resource allocation to multiple users per group where each group corresponds to a set of parameters such as MCSs, resource size, burst size, MIMO mode and other signal characteristics. The group of users are established based at least in-part on parameters specific to each group. User groups 1, 2 and 3 all have different parameter sets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the group of UEs sharing a common set of parameters and a different group of UEs associated with a different common set of parameters as taught by Shrivastava, in the system of Fujishiro, so that it would provide to improve a spectral efficiency of a wireless system (Shrivastava: see ¶ [0017]).
Fujishiro does not explicitly disclose wherein the configuration includes the different group of UEs.
However, Etemad discloses wherein the configuration includes a group identifier assigned to the group of UEs and the different group of UEs (see ¶ [0036], the resource allocation assignment/configuration may specify a group identifier. The group identifier may identify a group including the UE 400 and the group of peer UEs 130-1 through 130-n/different group of UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide wherein the configuration includes the different group of UEs as taught by Etemad, in the combined system of Fujishiro and Shrivastava, so that it would provide to identify a group including the UE and the group of peers UEs using the group identifier (Etemad: see Abstract).

Regarding claim 2, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the configuration indicates one or more permitted transmission configuration indicator (TCI) states for the group of UEs (Fujishiro: see FIG. 6 and 7; see ¶ [0107], A common group identifier (for example, a group RNTI) is allocated to each of the UEs in the UE group. The group identifier is allocated by the eNB (or MCE)).

Regarding claims 3 and 11, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the one or more permitted TCI states for the group of UEs are:
different from one or more TCI states used for unicast communication with one or more UEs in the group of UEs (Fujishiro: see ¶ [0049], to transmit configuration information related to the resource pool to the plurality of user terminals. The configuration information includes at least one of: a difference between a reference point on a time axis and a start point of the resource pool; a difference between a reference point on a frequency axis and a start point of the resource pool; a range of the resource pool on the time axis; and a range of the resource pool on the frequency axis). 

Regarding claims 6 and 16, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the multicast or broadcast traffic is Ethernet traffic (Fujishiro: see ¶ [0075], FIG. 2 is a protocol stack diagram of a radio interface in the LTE system. the radio interface protocol is divided into first to third layers of an OSI reference model, and the first layer is physical (PHY) layer. The second layer includes a medium access control (MAC) layer, a radio link control (RLC) layer, and a packet data convergence protocol (PDCP) layer. The third layer includes a radio resource control (RRC) layer).

Regarding claim 8, the combined system of Fujishiro, Shrivastava and Etemad discloses further comprising retransmitting the PDSCH communication based at least in part on acknowledgement or negative acknowledgement (ACK/NACK) feedback indicating that one UE, included in the group of UEs, did not receive the PDSCH communication (Fujishiro: see ¶ [0210], when downlink unicast transmission is applied, the transmitter of the UE 100 transmits either the positive (ACK) indicating that the downlink data is correctly received or the negative response (NACK) indicating that reception of the downlink data fails to the eNB 200 as the feedback information. In other words, when the reception of the downlink data fails, the NACK is transmitted, and when the downlink data is correctly received, the ACK is transmitted).

Regarding claims 9 and 30, Fujishiro discloses claim 9 of a method of wireless communication performed by a user equipment (UE) (see FIG. 4 and 6; see ¶ [0087] [0107], UE), and Claim 30 of a user equipment (UE) for wireless communication, comprising: a memory; and one processor operatively coupled to the memory (see FIG. 4 and 6; see ¶ [0087] [0090], UE includes the controller which includes a processor and a memory); comprising:
receiving a configuration for a group of UEs, including the UE, that is identified based on the group of UEs indicated in multicast or broadcast traffic (see FIG. 6 and 7; see ¶ [0107], A common group identifier (for example, a group RNTI) is allocated to each of the UEs in the UE group. The group identifier is allocated by the eNB (or MCE)), wherein the UE is included in the group of UEs (see FIG. 6 and 7; see ¶ [0107-08] [0113], the eNB transmits multicast data using the PDSCH/the same downlink radio resources to a plurality of UEs constitute the UE group to which the same group identifier is allocated), and wherein the configuration includes a group identifier assigned to the group of UEs (see FIG. 6 and 7; see ¶ [0107-08] [0113], a plurality of UEs constitute the UE group to which the same group identifier is allocated); and
receiving the multicast or broadcast traffic over a radio access network (RAN) in a physical downlink shared channel (PDSCH) communication, wherein the group identifier is used to identify that the multicast or broadcast traffic is intended for the UE (see FIG. 6 and 7; see ¶ [0107-08] [0113], the eNB transmits the same downlink control signal (the downlink SI or the like) and the downlink data (multicast data) using PDSCH to the UEs constituting the UE group using the group identifier).
Fujishiro does not explicitly disclose the group of UEs sharing a common set of parameters and a different group of UEs associated with a different common set of parameters.
However, Shrivastava discloses the group of UEs sharing a common set of parameters and a different group of UEs associated with a different common set of parameters (see FIG. 2; see ¶ [0027-32], a parameter set ID is established independently of a user group ID. Group resource allocation (GRA) is used to provide resource allocation to multiple users per group where each group corresponds to a set of parameters such as MCSs, resource size, burst size, MIMO mode and other signal characteristics. The group of users are established based at least in-part on parameters specific to each group. User groups 1, 2 and 3 all have different parameter sets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the group of UEs sharing a common set of parameters and a different group of UEs associated with a different common set of parameters as taught by Shrivastava, in the system of Fujishiro, so that it would provide to improve a spectral efficiency of a wireless system (Shrivastava: see ¶ [0017]).
Fujishiro does not explicitly disclose wherein the configuration includes the different group of UEs.
However, Etemad discloses wherein the configuration includes a group identifier assigned to the group of UEs and the different group of UEs (see ¶ [0036], the resource allocation assignment/configuration may specify a group identifier. The group identifier may identify a group including the UE 400 and the group of peer UEs 130-1 through 130-n/different group of UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide wherein the configuration includes the different group of UEs as taught by Etemad, in the combined system of Fujishiro and Shrivastava, so that it would provide to identify a group including the UE and the group of peers UEs using the group identifier (Etemad: see Abstract).

Regarding claim 10, the combined system of Fujishiro, Shrivastava and Etemad discloses the configuration indicates at least one of: 
different physical uplink control channel (PUCCH) resources to be used by different UEs, in the group of UEs, for acknowledgement or negative acknowledgement (ACK/NACK) feedback (Fujishiro: see ¶ [0159-60] [0210], the feedback resource pool includes uplink radio resources different from the physical uplink control channel which is individually allocated from the eNB to each of the UEs. The feedback resource pool is allocated for each UE group. The feedback can be either ACK or NACK).

Regarding claim 17, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the UE is included in multiple groups of UEs corresponding to multicast or broadcast traffic having different sets of parameters (Fujishiro: see FIG. 6 and 7; see ¶ [0107-08] [0113], a plurality of UEs constitute the UE group to which the same group identifier is allocated; and Shrivastava: see FIG. 2; see ¶ [0027-32], a parameter set ID is established independently of a user group ID. Group resource allocation (GRA) is used to provide resource allocation to multiple users per group where each group corresponds to a set of parameters such as MCSs, resource size, burst size, MIMO mode and other signal characteristics. The group of users are established based at least in-part on parameters specific to each group. User groups 1, 2 and 3 all have different parameter sets).

Regarding claim 19, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the group identifier is a group radio network temporary identifier (Fujishiro: see ¶ [0107], A common group identifier (for example, a group RNTI) is allocated to each of the UEs in the UE group).

Regarding claim 20, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein different groups of UEs, associated with multicast or broadcast traffic having different sets of parameters, are associated with different group radio network temporary identifiers (Fujishiro: see ¶ [0107], A common group identifier (for example, a group RNTI) is allocated to each of the UEs in the UE group; and Shrivastava: see ¶ [0027-32], Group resource allocation (GRA) is used to provide resource allocation to multiple users per group where each group corresponds to a set of parameters such as MCSs, resource size, burst size, MIMO mode and other signal characteristics. The group of users are established based at least in-part on parameters specific to each group. User groups 1, 2 and 3 all have different parameter sets).

Regarding claim 21, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein different groups of UEs, associated with multicast or broadcast traffic having different sets of parameters, are associated with a same group radio network temporary identifiers (Fujishiro: see ¶ [0107], A common group identifier (for example, a group RNTI) is allocated to each of the UEs in the UE group; and Shrivastava: see ¶ [0027-32], Group resource allocation (GRA) is used to provide resource allocation to multiple users per group where each group corresponds to a set of parameters such as MCSs, resource size, burst size, MIMO mode and other signal characteristics. The group of users are established based at least in-part on parameters specific to each group. User groups 1, 2 and 3 all have different parameter sets).

Regarding claim 22, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the group identifier is used to distinguish among the different groups of UEs (Fujishiro: see ¶ [0160], the feedback resource pool is allocated for each UE group. For example, the feedback resource pool is associated with the group identifier. In the example of FIG. 8, three feedback resource pools corresponding to three UE groups (groups 1 to 3) are arranged in predetermined time resources (one subframe or one radio resource)).

Regarding claim 23, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the configuration includes a configuration for beam management reporting for the group of UEs, and wherein the beam management reporting is configured separately for unicast traffic and the multicast or broadcast traffic (Fujishiro: see ¶ [0122], the configuration information of the threshold value may be broadcast from the eNB through system information (SIB) or may be unicast from the eNB through an individual RRC message).

Regarding claim 24, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein a scheduling offset threshold used for the multicast or broadcast traffic over RAN is different from a scheduling offset threshold used for unicast communications (Shrivastava: see ¶ [0043], creation of the parameter sets can occur through execution of an algorithm at the base station with resulting parameter set information and sent to available STA through a unicast, multicast, and/or broadcast message. Alternatively, the execution of the algorithm may be performed at the base station and the STA, wherein the base station and the STA each derive available parameter sets based at least upon possible MCS and resource sizes).

Regarding claim 25, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the multicast or broadcast traffic is received based at least in part on a unicast communication transmitted by the UE and associated with the group of UEs, wherein the unicast communication is encrypted using a UE-specific encryption key associated with the UE (Fujishiro: see ¶ [0079], the PDCP layer performs header compression/decompression and encryption/decryption).

Regarding claim 27, the combined system of Fujishiro, Shrivastava and Etemad discloses further comprising receiving a retransmission of the PDSCH communication a preconfigured or prespecified number of times (Fujishiro: see ¶ [0077], The MAC layer performs priority control of data, a retransmission process by hybrid ARQ (HARQ), a random access procedure, and the link. Data and a control signal are transmitted between the MAC layer of the UE 100 and the MAC layer of the eNB 200 via the transport channel. The MAC layer of the eNB 200 includes a scheduler that decides uplink and downlink transport formats (a transport block size and a modulation and coding scheme (MCS)) and an allocated resource block for the UE 100).

Regarding claim 28, the combined system of Fujishiro, Shrivastava and Etemad discloses further comprising transmitting channel state information (CSI) using one or more uplink resources based at least in part on a determination that a CSI trigger condition is satisfied (Fujishiro: see ¶ [0101], The CQI, the PMI, and the RI are information obtained by the UE 100 performing channel state estimation using a downlink reference signal and are the channel state information (CSI) indicating the downlink channel state).
Claims 4-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Shrivastava and Etemad and further in view of Suzuki et al. (US 2016/0174194 A1) hereinafter “Suzuki”.

Regarding claims 4 and 12, the combined system of Fujishiro, Shrivastava and Etemad does not explicitly discloses wherein a packet data convergence protocol (PDCP) header, that encapsulates the multicast or broadcast traffic, indicates a source UE, of the group of UEs, from which the multicast or broadcast traffic originated.
However, Suzuki discloses wherein a packet data convergence protocol (PDCP) header, that encapsulates the multicast or broadcast traffic, indicates a source UE, of the group of UEs, from which the multicast or broadcast traffic originated (see ¶ [0060], After the transition, if the UEs in the groupcast UE group will continue to communicate through broadcast, the master UE 601[i.e., a source UE] can then transmit one common groupcast DCI which is scrambled by the group ID to all the UEs 602-605 next time (not shown), and the UEs 602-605 can decode the common groupcast DCI by the group ID which has been transmitted through the groupcast DCI during the transition process shown on the downside of FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a packet data convergence protocol (PDCP) header, that encapsulates the multicast or broadcast traffic, indicates a source UE, of the group of UEs, from which the multicast or broadcast traffic originated as taught by Suzuki, in the combined system of Fujishiro, Shrivastava and Etemad, so that it would provide that a source UE, of the group of UEs can communicate with peers in its group (Suzuki: see ¶ [0060]).
Regarding claims 5 and 13, the combined system of Fujishiro, Shrivastava and Etemad does not explicitly disclose transmitting an indication of a source UE, of the group of UEs, from which the multicast or broadcast traffic originated.
However, Suzuki discloses further comprising transmitting an indication of a source UE, of the group of UEs, from which the multicast or broadcast traffic originated (see ¶ [0059], UE 601 is communicating with UEs 602-605 through unicast respectively. In this circumstance, UE 601 can transmit a unicast DCI in (E)PDCCH ((enhanced) physical downlink control channel) and a PDSCH respectively to each of UEs 602-605, and both the unicast DCI and the PDSCH are scrambled by the respective UE ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide transmitting an indication of a source UE, of the group of UEs, from which the multicast or broadcast traffic originated as taught by Suzuki, in the combined system of Fujishiro, Shrivastava and Etemad, so that it would provide that a source UE, of the group of UEs can communicate with peers in its group (Suzuki: see ¶ [0060]).

Regarding claim 14, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the source UE is indicated using a source UE identifier included in a physical downlink control channel (PDCCH) communication that schedules the multicast or broadcast traffic (Fujishiro: see ¶ [0084], In the downlink, an interval of first few symbols of each subframe is region used mainly as a physical downlink control channel (PDCCH) for transmitting downlink data. A downlink reference signal such as a cell specific reference signal (CRS) is arranged in each subframe).
Regarding claim 15, the combined system of Fujishiro, Shrivastava and Etemad discloses wherein the UE is configured to discard, refrain from monitoring for, or refrain from obtaining the multicast or broadcast traffic when the UE is the source UE (Fujishiro: see ¶ [0215], the NACK by the common resource is applied, the NACKs of a plurality of UEs 100 are combined, and the eNB is unable to identify a NACK transmission source UE. However, retransmission of each UE 100 in the group is performed in a multicast manner, and thus it is not necessary to identify the UE 100 that has transmitted the NACK).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Shrivastava and Etemad and further in view of Obrist et al. (US 2014/0303784 A1) hereinafter “Obrist”.

Regarding claims 7 and 18, the combined system of Fujishiro, Shrivastava and Etemad does not explicitly disclose wherein each UE, in the group of UEs, is associated with at least one of: a same virtual local area network (VLAN) identified in the multicast or broadcast traffic.
However, Obrist discloses wherein each UE, in the group of UEs, is associated with at least one of: a same virtual local area network (VLAN) identified in the multicast or broadcast traffic (see ¶ [0026], a multicast source is adapted to write a multicast identifier such as VLAN (virtual local area network) ID, a multicast address (as in the switches on Ethernet level)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the multicast or broadcast traffic is encrypted based at least in part on a common encryption key associated with the group of UEs as taught by Gladwin, in the combined system of Fujishiro, Shrivastava and Etemad, so that it would provide that each UE, in the group UEs can be identified as part of a VLAN group (Obrist: see ¶ [0026]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Shrivastava and Etemad and further in view of Gladwin et al. (US 2019/0109711 A1) hereinafter “Gladwin”.

Regarding claim 26, the combined system of Fujishiro, Shrivastava and Etemad does not explicitly disclose wherein the multicast or broadcast traffic is encrypted based at least in part on a common encryption key associated with the group of UEs.
However, Gladwin discloses wherein the multicast or broadcast traffic is encrypted based at least in part on a common encryption key associated with the group of UEs (see ¶ [0117], the processing module generates a wireless network access request utilizing a group broadcast encryption key and a channel identifier of the data to access wireless communications of a group of wireless user devices affiliated with the processing module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the multicast or broadcast traffic is encrypted based at least in part on a common encryption key associated with the group of UEs as taught by Gladwin, in the combined system of Fujishiro, Shrivastava and Etemad, so that it would provide to utilizing a group broadcast encryption key and a channel identifier of the data to access wireless communication of a group of wireless user devices (Gladwin: see ¶ [0117]).
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462